Citation Nr: 1814629	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-21 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for mid carpal arthritis of the left wrist.


REPRESENTATION

Veteran is represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1979 to June 1995.  The Veteran had over 10 years of foreign service and was awarded, among other decorations, the Army Achievement Medal and the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected mid carpal arthritis of the left wrist has been manifested by pain and limitation of motion, but not by ankylosis of the left wrist. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for mid carpal arthritis of the left wrist have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5215 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The Veteran's left wrist disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215 covering limitation of motion of the wrist.  Pursuant to Diagnostic Code 5215, a 10 percent rating is warranted where palmar flexion of the wrist is limited in line with the forearm (zero degrees), or where dorsiflexion of the wrist is less than 15 degrees.  Id.  Ten percent is the maximum schedular rating based on limitation of motion of the wrist under this diagnostic code.  A higher schedular rating is only warranted when there is evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2017).  As opposed to limitation of motion, ankylosis is a distinct disability defined as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

In this case, the Veteran's service-connected left wrist disability has been assigned a 10 percent rating based on x-ray evidence of arthritis with noncompensable limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5215.

Upon review of the record, the Board finds that a rating in excess of 10 percent is not warranted at any point during the period under review.  For instance, an August 2012 VA treatment record shows that the Veteran reported loss of dorsiflexion, but denied any left wrist pain.  Range of motion testing of the left wrist revealed dorsiflexion to 25 degrees and limited radial deviation.  Subsequent VA treatment records and VA examination reports dated April 2013 and September 2017 show similar or better findings with regard to the Veteran's left wrist limitation of motion.  No examination or treatment report has shown additional limitation of motion with repetition, and muscle strength has consistently been reported as normal.  Most importantly, neither the VA examinations nor the VA treatment records show any evidence of ankylosis at any time during the appeal period.  As there is no evidence of ankylosis of the wrist, a rating in excess of 10 percent is not warranted at any point during the period under review.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.  

The Board has reviewed and considered the Veteran's assertions in support of her claim, including her reports of limitation of motion and pain.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than her assertions.  Even considering her subjective complaints of pain and other symptoms described in DeLuca, there is no evidence of ankylosis of the wrist, such that a higher rating would be warranted.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).  

The Veteran asserts that she is entitled to a 20 percent rating for favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion based on the above-referenced August 2012 VA treatment record.  However, that record shows that the Veteran's left wrist exhibited 25 degrees of dorsiflexion, not that it was ankylosed in 20 to 30 degrees of dorsiflexion.  As noted above, ankylosis is the immobility of a joint; the fact that the Veteran maintained motion in her wrist (even if limited from the normal range of motion) precludes a finding of ankylosis.  

In briefs submitted in November 2017 and January 2018, the Veteran's representative asserted that the Veteran should be entitled to an extraschedular rating based on her pain with motion and significant functional impairment.  

The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the veteran's disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) (citing 38 C.F.R. § 3.321).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Id. at 115-16.  

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

In letters and filings (such as her June 2014 substantive appeal), the Veteran has consistently described her left wrist disability as resulting in symptoms such as pain, limitation of motion, and a difficulty in grasping and holding objects.  Even if not specifically delineated in the rating criteria, for the reasons described above, each of these symptoms is contemplated by the rating schedule, and the assigned schedular rating is therefore adequate.  See Thun, 22 Vet. App. at 115 (2008).  Even if the Board were to conclude that these symptoms were not explicitly covered by the rating criteria, neither the Veteran nor her representative have contended that her left wrist disability has resulted in marked interference with employment or frequent hospitalization.  Absent such evidence, referral for extraschedular consideration is not warranted.

In summary, the Board finds that the Veteran's service-connected left wrist disability has not resulted in ankylosis; the Board therefore concludes that the criteria for a disability rating in excess of 10 percent have not been met.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a rating in excess of that already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

A rating in excess of 10 percent for mid carpal arthritis of the left wrist is denied. 



____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


